Citation Nr: 1010986	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  07-37 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether vacatur of an October 21, 2008, decision of the 
Board of Veterans' Appeals (Board), which denied an 
evaluation in excess of 10 percent for degenerative disc 
disease of the lumbar spine with bilateral radicular pain, is 
warranted.

2.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative disc disease of the lumbar spine 
with bilateral radicular pain, prior to September 17, 2007.

3.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative disc disease of the lumbar spine 
with bilateral radicular pain, from September 17, 2007, to 
August 13, 2009.

4.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative disc disease of the lumbar spine 
since August 13, 2009.

5.  Entitlement to a separate, compensable initial evaluation 
for right lower extremity radicular pain.

6.  Entitlement to an initial evaluation in excess of 10 
percent for right retropatellar pain syndrome.

7.  Entitlement to service connection for pseudofolliculitis 
barbae (PFB).

8.  Entitlement to a total disability based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army 
from November 1997 to November 2004.

These matters come before the Board on appeal from December 
2004 and February 2007 rating decisions by the St. 
Petersburg, Florida, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  

In pertinent part, the December 2004 decision granted service 
connection for degenerative disc disease of the lumbar spine 
and right retropatellar pain syndrome, both rated 0 percent 
disabling effective November 25, 2004, the day following 
separation from service.  The Veteran expressed his 
disagreement with the assigned evaluations in February 2005 
correspondence, initiating his appeals with respect to both 
issues.  

In a January 2007 decision by a Decision Review Officer 
(DRO), the rating for degenerative disc disease with 
bilateral radicular pain was increased to 10 percent 
effective November 25, 2004.  The Veteran indicated that this 
award did not satisfy his appeal, and he continued to pursue 
the claim for increased initial evaluation.

In a February 2007 rating decision, the RO denied entitlement 
to service connection for PFB, and awarded an increased 10 
percent evaluation for right retropatellar pain syndrome, 
effective October 5, 2006.  Although the RO treated the issue 
of evaluation of the right knee as a new claim for increase, 
the matter was, in fact, already on appeal as a result of the 
filing of a notice of disagreement (NOD) in February 2005.  
The Veteran then filed an NOD with the denial of service 
connection for PFB in June 2007.  

In October 2008, the Board issued a decision denying 
entitlement to an initial evaluation in excess of 10 percent 
for degenerative disc disease of the lumbar spine with 
bilateral radicular pain.  For reasons discussed below, this 
decision must be vacated, and the claim considered de novo by 
the Board.  

The issues of service connection for PFB, and entitlement to 
increased evaluations for right retropatellar pain syndrome 
before and after October 6, 2006, were remanded to the RO, 
via the Appeals Management Center (AMC) in Washington, DC, 
for issuance of a statement of the case (SOC).

The AMC, in a November 2008 decision, granted an increased, 
10 percent evaluation for right retropatellar pain syndrome 
prior to October 6, 2006; this eliminated the staged rating 
addressed in the October 2008 Board remand, but was not a 
full grant of benefits sought on appeal.  

The Veteran perfected his appeals regarding service 
connection for PFB and entitlement to increased evaluation 
for right retropatellar pain syndrome.  These appeals have 
now been certified to the Board for further appellate 
consideration.

The issues have been recharacterized as above to better 
reflect the Veteran's allegations and the evidence of record, 
to include inference of a claim for TDIU as part and parcel 
of the Veteran's claims for increased evaluation.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).

The issues of service connection for PFB, evaluation for 
right retropatellar pain syndrome, and entitlement to TDIU 
are addressed in the REMAND portion of the decision below and 
are REMANDED for additional development.


FINDINGS OF FACT

1.  In an October 21, 2008, decision, the Board denied an 
initial evaluation in excess of 10 percent for degenerative 
disc disease of the lumbar spine with bilateral radicular 
pain.

2.  Relevant VA clinical records dated from June 2007 to 
August 2008, and a report of a VA spine examination dated in 
August 2008, were not associated with the claims file when 
the Board made its October 21, 2008, decision.

3.  Prior to September 17, 2007, a lumbar spine disability 
was manifested by slight limitation of motion with pain; no 
incapacitating episodes, abnormal gait or contour, ankylosis, 
or objectively shown neurological manifestations are 
demonstrated.

4.  From September 17, 2007, to August 13, 2009, a low back 
disability was manifested by functional impairment due 
limitation of motion in flexion to less than 30 degrees, 
pain, and lack of endurance; no ankylosis, incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months, or objectively shown neurological 
manifestations were demonstrated.

5.  Since August 13, 2009, a low back disability has been 
manifested by limitation of motion in flexion to between 30 
and 60 degrees; no ankylosis or incapacitating episodes 
having a total duration of at least 4 weeks during the past 
12 months have been demonstrated.

6.  Since August 13, 2009, right lower extremity 
radiculopathy has been manifested by mild motor function and 
sensory impairment.


CONCLUSIONS OF LAW

1.  Vacatur of the October 21, 2008, Board decision denying 
entitlement to an initial evaluation in excess of 10 percent 
for degenerative disc disease of the lumbar spine with 
bilateral radicular pain is warranted.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.904(a) (2009).

2.  The criteria for an initial evaluation in excess of 10 
percent for degenerative disc disease of the lumbar spine 
with bilateral radicular pain, prior to September 17, 2007, 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 
4.71a, Diagnostic Code (DC) 5243 (2009).

3.  The criteria for an initial evaluation of 40 percent, but 
no higher, for degenerative disc disease of the lumbar spine 
with bilateral radicular pain, from September 17, 2007, to 
August 13, 2009, have been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.71a, DC 5243 (2009).

4.  The criteria for an initial evaluation of 20 percent, but 
no higher, for degenerative disc disease of the lumbar spine, 
since August 13, 2009, have been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.71a, DC 5243 (2009).

5.  The criteria for a separate, initial 10 percent 
evaluation, but no higher, for right lower extremity 
radicular pain have been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.124a, DC 8520 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Vacatur of October 2008 Board Decision

While the Veteran's claim for an increased evaluation for a 
low back disability was pending before the Board, he 
initiated another claim for increased evaluation before the 
RO, and claimed service connection or separate compensation 
for specific manifestations of his low back disability, to 
include sciatica, muscle spasms, and erectile dysfunction.  
The RO began development of these claims using a temporary 
file, and did not realize that many of the claimed conditions 
were already on appeal. 

A VA spine examination was conducted in September 2008, and 
the report of such, as well as updated VA treatment records 
through August 2008, were associated with the temporary file 
maintained at the RO.  The Board was unaware of the existence 
of these records at the time the October 2008 decision was 
issued, and did not consider them in rendering a decision, 
but they are nonetheless considered part of the record on 
appeal.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Board decisions are to be based on the entire record.  In 
order to ensure due process, the October 21, 2008, Board 
decision denying an increased evaluation for degenerative 
disc disease of the lumbar spine with bilateral radicular 
pain must be vacated, and the claim considered again on a de 
novo basis.  That part of the October 2008 Board decision 
remanding the issues of evaluation of right retropatellar 
pain syndrome and service connection for PFB are undisturbed.

Increased Ratings for a Low Back Disability

Relevant Laws and Regulations.  Disability evaluations are 
determined by the application of the facts presented to VA's 
Schedule for Rating Disabilities (Rating Schedule) at 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1.  

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for DCs 5235 
to 5243, unless 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes).  Ratings under the General Rating Formula for 
Diseases and Injuries of the Spine are made with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  

A 20 percent disability rating is assigned for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent disability rating is assigned for forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent disability rating is assigned for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
disability rating is assigned for unfavorable ankylosis of 
entire spine.  38 C.F.R. § 4.71a. 

The Notes following the General Rating Formula for Diseases 
and Injuries of the Spine provide further guidance in rating 
diseases or injuries of the spine.  Note (1) provides that 
any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
rated separately under an appropriate diagnostic code.  

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  See also Plate V, 38 C.F.R. § 
4.71a.  

Note (3) provides that, in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4) provides that the rater is to round each range of 
motion measurement to the nearest five degrees.  Note (5) 
provides that, for VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of  vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Note (6) provides that disability of the thoracolumbar and 
cervical spine segments are to be rated separately, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  38 C.F.R. § 4.71a.

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The lumbar 
section of the spine is considered a group of minor joints.  
38 C.F.R. § 4.45(f).  

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  

Functional loss may be due to the absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures.  It may also be due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40.  The factors of 
disability affecting joints are reduction of normal excursion 
of movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.  

DC 5243 provides that intervertebral disc syndrome (IVDS) may 
also be rated under the Formula for  Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, if that 
method results in the higher rating when all disabilities are 
combined under 38 C.F.R. § 4.25.  This means that 
neurological manifestations may not be separately evaluated, 
as they are used to support assignment of the evaluation for 
incapacitating episodes.  38 C.F.R. § 4.14.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides a 10 percent disability 
rating for IVDS with incapacitating episodes having a total 
duration of at least one week but less than 2 weeks during 
the past 12 months; a 20 percent disability rating for IVDS 
with incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months; a 40 percent disability rating for IVDS with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months; and a 
60 percent disability rating for IVDS with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to DC 5243 provides that, for purposes of ratings 
under DC 5243, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Note (2) provides that, if intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
each segment is to be rated on the basis of incapacitating 
episodes or under the General Rating Formula for Diseases and 
Injuries of the Spine, whichever method results in a higher 
evaluation for that segment.  38 C.F.R. § 4.71a.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Here, three stages of 
evaluation are required to reflect the varying severity of 
the Veteran's low back disability.

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

The Board will outline the factual background, then discuss 
each relevant time period separate.

Factual Background.  Service treatment records reveal that a 
Medical Evaluation Board examination was conducted in April 
2004.  The Veteran complained of numbness and tingling in his 
right leg from a 1999 back injury, and chronic low back pain.  
He reported trouble sleeping due to back pain as well.  
Physical therapy, traction, medications, and steroid 
injection had been used to treat a herniated disc.  Straight 
leg raise was negative.

A VA examination was undertake in April 2005.  The claims 
file was reviewed in conjunction with the examination.  The 
Veteran reported pain on sitting or standing for prolonged 
periods, at the end of the day, or with activity like heavy 
lifting.  He reported radicular pain in both legs.  He could 
touch his toes, though the movement caused pain, and he had 
discomfort with extension and lateral movement.  He worked as 
a personal trainer, doing aerobic training and some light 
weight lifting.  

On examination, the examiner noted paraspinal muscle 
tightness in the sacral region.  Flexion was to beyond 90 
degrees; there was pain with movement, but this was relieved 
when full flexion was reached.  Extension was limited to 18 
degrees, right lateral flexion was to 20 degrees, and left 
lateral flexion was to 20 degrees.  Rotation was full, to 60 
degrees bilaterally.  

There was no sacroiliac pain, but the sciatic notch was sore, 
right greater than left.  Gait and spinal curvature were 
normal, although "considerable" muscle spasm was noted.  
Lumbosacral spine degenerative joint disease with evidence of 
radiculopathy by straight leg raising bilaterally was 
diagnosed.  No sensory or motor deficits were noted, and deep 
tendon reflexes were normal.  

The Veteran underwent VA examination again in February 2007.  
He denied any incapacitating episodes over the prior year.  
He did state, however, that his condition was progressively 
worsening.  He reported occasional fecal leakage, but the 
examiner noted that he made no report of such until 
specifically questioned.  He also complained of pain, 
fatigue, stiffness, weakness, spasm, and decreased motion of 
the low back.  The pain was described as "squeezing" and 
could be severe.  

Pain was accompanied by tingling down the right leg.  Flare-
ups of pain caused decrease in the range of motion, and 
occurred weekly.  No sensory or motor impairment was noted, 
and gait and spinal curvature were normal.  Deep tendon 
reflexes were intact.  Flexion was to 85 degrees, with 
limitation due to pain.  Extension was to 30 degrees, but 
pain began at 15 degrees.  Right and left lateral flexion, as 
well as right and left rotation, were to 30 degrees, with 
pain at 25 degrees.  The Veteran was still employed as a 
personal trainer.

In September 2007, the Veteran reported increased pain with 
activity, and his medications were adjusted.  In January 
2008, he was seen by a rheumatologist when medications were 
not effective in treating the pain.  He complained of 
worsening pain in the morning, with stiffness.  He could 
identify no specific triggers, but stated that heat offered 
some relief.  He had spasms and radiation of pain down the 
right leg.  

The Veteran reported that his back "catches" when he bent 
over.  Intercourse was painful, and he was not employed.  
Straight leg raising was negative when seated; the Veteran 
could not straighten his right leg due to back pain.  In 
April 2008, he reported sciatica and difficulty controlling 
his bowel movements.

In May 2008, a consultation with a neurosurgeon was 
accomplished.  The surgeon did not think that he would 
benefit from an operation.  A course of physical therapy was 
prescribed in June 2008.  He continued to report increasing 
pain, and narcotic medications were prescribed.  No treating 
doctor provided range of motion measurements, although they 
did comment that the low back pain limited his daily 
activity.

In a November 2007 statement, the Veteran reported that he 
had quit his job due to pain.  He continued to use 
medication, but was also seeking additional therapies.  VA 
treatment records through August 2008 reveal ongoing 
complaints of low back pain and impairment.  

A VA spine examination was conducted in September 2008.  The 
examiner reviewed the Veteran's medical records, but not the 
claims file.  The Veteran reported that he had experienced 
persistent low back pain with radiation to the right leg 
since his 1999 injury.  The pain had become progressively 
worse over the years despite medications and therapy.  

The Veteran reported some urinary incontinence and erectile 
dysfunction, as well as numbness and weakness of the leg.  He 
was unsteady and had fallen.  He described pain, stiffness, 
and spasm of the low back.  The pain was severe and constant; 
he stated it was a lancing and extended into the right 
buttock and leg.  When he had flare-ups of pain, he could not 
walk.  Over the prior year, he had experienced 6 days on 
which he was totally incapacitated.  

Physical examination showed no change in the spinal 
curvature, but the gait was antalgic; the Veteran used a cane 
to walk.  No sensory or motor impairment was found, but deep 
tendon reflexes were reduced.  Range of motion was measured 
as 30 degrees in flexion, with pain at 10 degrees; 10 degrees 
of extension, with pain at 5 degrees; 30 degrees of lateral 
flexion with pain at 20 degrees, bilaterally; and 25 degrees 
of rotation, with pain at 10 degrees bilaterally.  He was not 
employed due to his low back pain, and the examiner commented 
that his daily activities were severely curtailed.

At a VA spine examination in August 2009, the examiner 
reviewed the claims file and the Veteran's medical records.  
He complained of daily, constant low back pain with radiation 
to the right buttock and leg.  His right foot would become 
numb at times, and he often tripped when trying to step up 
onto a curb with the right foot.  He denied urinary problems, 
but stated that he has some intermittent fecal incontinence 
when lifting heavy items.  He complained of fatigue, 
limitation of motion, weakness, muscle spasm, and pain in the 
low back.  He reported weekly flare-ups of pain, but he 
denied any incapacitating episodes.  There was some lumbar 
flattening, and he demonstrated an antalgic gait.  

Mild impairment of the nerves affecting right ankle and foot 
movement was noted, and there was a sensory deficit as well.  
Range of motion testing showed flexion to 45 degrees, 
extension to 12 degrees, left lateral flexion to 30 degrees, 
right lateral flexion to 20 degrees, left rotation to 20 
degrees, and right rotation to 15 degrees.  

The examiner noted evidence of pain on motion, but stated 
that no additional impairment was present with repeated 
movement.  Right leg sciatica was demonstrated.  There was no 
indicator of malingering.  The Veteran was not working as a 
personal trainer due to back pain, but was "superbly 
conditioned."  

A VA peripheral nerves examination was also accomplished in 
August 2009.  The Veteran complained of progressively 
worsening right lower extremity pain radiating from the back.  
He stated that weakness, stiffness, numbness, paresthesias, 
dysthesia, and pain extended from the mid low back to the 
toes.  Objective testing showed that the sciatic nerve was 
"significantly involved."  No left side symptoms were 
reported or found on examination.

Prior to September 17, 2007

The preponderance of the competent evidence of record 
demonstrates that no greater than a 10 percent evaluation is 
warranted for a low back disability prior to September 17, 
2007.

Specifically, no incapacitating episodes are shown in the 
record or alleged by the Veteran during this period.  While 
he complained of chronic low back pain and sought treatment 
for such, objective findings showed the low back to be 
relatively stable, with a full range of motion in all planes.  

However, examiners noted muscle spasm in the lumbar spine 
musculature, corresponding to a 10 percent evaluation under 
DC 5242.  This did not cause an abnormal gait or affect the 
curvature of the spine, however, as is required for 
assignment of a higher, 20 percent evaluation.  Accordingly, 
an initial rating in excess of 10 percent for degenerative 
disc disease of the lumbar spine with bilateral radicular 
pain is not warranted prior to September 17, 2007.

September 17, 2007, to August 13, 2009

VA treatment records, however, demonstrate a worsening of the 
Veteran's low back disability as of September 17, 2007.  On 
that date, he complained of back pain with "too much 
activity."  This marked the first report of increased pain; 
previous treatment records indicated that the low back 
disability was relatively stable.  From that date, he 
required adjustment of his medications and began reporting 
increased pain.  He required referrals to a rheumatologist 
and a neurosurgeon.  Doctors commented on the degree of 
functional impairment imposed by the increased symptoms.

The September 1, 2008, VA examination revealed a significant 
decrease in the Veteran's range of motion in flexion, to 10 
degrees when impairment due to pain was considered.  A 40 
percent evaluation is warranted under the rating schedule for 
that degree of limited motion; a higher evaluation cannot be 
assigned in the absence of a showing of ankylosis or six 
weeks of incapacitation.  

Therefore, the Board finds that a 40 percent evaluation is 
warranted from September 17, 2007, the date of the VA 
progress note first indicating worsening.  Although the exact 
degree of impairment cannot be determined based upon the 
findings in treatment records, the treatment records do show 
worsening and a greater impact on the Veteran's actual 
functional capacity.  All reasonable doubt is resolved in 
favor of the Veteran.

Since August 13, 2009

An August 2009 examination reflected demonstrable improvement 
in the Veteran's low back disability.  Range of motion was 
reported to 45 degrees of flexion, and muscle spasm has 
resulted in both an altered gait and a change in the 
curvature of the lumbar spine.  There was no showing of 
ankylosis or of four weeks or more of incapacitating episodes 
over the past year.  Clearly, a continued 40 percent 
evaluation is not warranted; the disability picture presented 
most closely reflects the criteria for a 20 percent 
evaluation. 

The 20 percent evaluation is effective August 13, 2009, the 
date of the VA examination first showing the improvement in 
symptomatology.  The Board notes that because the assignment 
of staged ratings in this instance does not disturb a running 
compensation award, the due process provisions of 38 C.F.R. 
§ 3.105(e) are not applicable.  The essential reduction in 
award here, from 40 percent to 20 percent on August 13, 2009, 
does not affect the amount of benefits currently being paid 
to the Veteran.

Entitlement to a Separate, Compensable Evaluation 
for Right Lower Extremity Radicular Pain

As is noted above, the rating criteria applicable to 
disabilities of the spine permit separate evaluation of 
neurological manifestations of those disabilities, so long as 
they are not used to support the evaluation assigned for the 
underlying spine disability.  Here, the evaluations assigned 
for the Veteran's lumbar spine degenerative disc disease are 
based upon limitation of motion and/or muscle impairment, and 
not upon any neurological complaints.  A separate evaluation 
is therefore warranted.

The Board has determined that evaluation of the identified 
neurological deficits associated with the lumbar spine 
disability are most appropriately rated under DC 8520, for 
paralysis of the sciatic nerve.  Although examiners have 
noted the specific involvement of functions attributable to 
other nerves, such as the deep peroneal or tibial nerves, the 
overall disability reflects impairment of the complete leg, 
beginning at the sciatic notch.  As no actual nerve damage 
is, in fact, shown, and instead the rating is based on the 
anatomical location and functions affected, evaluation by 
analogy to the sciatic nerve is warranted.  38 C.F.R. § 4.20.

The provisions of DC 8520 allow that mild incomplete 
paralysis is rated 10 percent disabling; moderate incomplete 
paralysis is rated 20 percent disabling; moderately severe 
incomplete paralysis is rated 40 percent disabling; and 
severe incomplete paralysis, with marked muscular atrophy, is 
rated 60 percent disabling.  Complete paralysis of the 
sciatic nerve, the foot dangles and drops, no active movement 
possible of muscles below the knee, flexion of knee weakened 
or (very rarely) lost, is rated 80 percent disabling.  

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  

The ratings for the peripheral nerves are for unilateral 
involvement; when there is bilateral involvement, the VA 
adjudicator is to combine the ratings for the peripheral 
nerves, with application of the bilateral factor.  38 C.F.R. 
§ 4.124a.

Although the Veteran has persistently reported radicular pain 
in the right lower extremity since the time of his initial 
injury in 1999, the medical evidence of record fails to show 
any objective findings of actual functional impairment due to 
these complaints.  Motor and sensory testing was normal in 
February 2007 and September 2008.  Some deep tendon reflexes 
were affected in September 2008 testing, but the examiner did 
not identify any functional impairment due to this.  

Based on these findings, a separate compensable evaluation 
for right lower extremity radiculopathy was not warranted.  
The subjective reports of numbness and tingling, while 
competent evidence, are not sufficient to warrant an 
assignment of a separate evaluation.

However, actual functional impairment was described in the 
August 2009 VA examination.  The Veteran reported that he had 
difficulty with numbness and tingling at his ankle and foot 
on the right, and he described tripping when trying to walk 
up a curb.  This is competent lay evidence of impairment, as 
it reflects signs and symptoms observable to the Veteran 
regardless of specialized knowledge or training.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Further, motor and sensory impairment of several right lower 
extremity nerves, corresponding to the functional impairment 
of the right foot and ankle described by the Veteran, are 
noted by the VA examiner.  The examiner described the nerve 
involvement as significant.  Therefore, the Board finds that 
a separate, 10 percent evaluation for the functional 
equivalent of mild incomplete paralysis of the right sciatic 
nerve is warranted effective August 13, 2009, the date of the 
VA examination first showing the presence of the impairment.

With respect to each of the relevant time periods, the Board 
has also considered the Veteran's statements that his 
disability is worse.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant. 
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses. Layno, 6 Vet. App. at 470.  He is 
not, however, competent to identify a specific level of 
disability of this disorder according to the appropriate 
diagnostic codes. 

Such competent evidence concerning the nature and extent of 
the Veteran's low back disability has been provided by the 
medical personnel who have examined him during the current 
appeal and who have rendered pertinent opinions in 
conjunction with the evaluations.  The medical findings (as 
provided in the examination reports and clinical evidence) 
directly address the criteria under which this disability is 
evaluated.  

As such, the Board finds these records to be more probative 
than the Veteran's subjective evidence of complaints of 
increased symptomatology.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (interest in the outcome of a proceeding 
may affect the credibility of testimony).  In sum, after a 
careful review of the evidence of record, the Board finds 
that the benefit of the doubt rule is not applicable and the 
appeal is denied, except to the extent that a separate rating 
is granted for radiculopathy.

Referral for Extraschedular Consideration

Consideration has also been given regarding whether the 
schedular evaluation is inadequate in evaluating the 
Veteran's degenerative disc disease and right lower extremity 
radiculopathy, requiring that the RO refer a claim to the 
Chief Benefits Director or the Director, Compensation and 
Pension Service, for consideration of an extra-schedular 
evaluation where a service-connected disability presents an 
exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

An exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of a veteran's service-
connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  If there is an exceptional or unusual disability 
picture, then the Board must consider whether the disability 
picture exhibits other factors such as marked interference 
with employment and frequent periods of hospitalization.  Id. 
at 115-116.  When those two elements are met, the appeal must 
be referred for consideration of the assignment of an 
extraschedular rating, otherwise, the schedular evaluation is 
adequate, and referral is not required.  Id. at 116.

The schedular evaluations in this case are adequate.  Ratings 
in excess of those assigned are provided for certain 
manifestations of the service-connected disorders but the 
medical evidence reflects that those manifestations are not 
present in this case.  Additionally, the diagnostic criteria 
adequately describe the severity and symptomatology of the 
Veteran's disabilities.  He has not required hospitalization 
due to these service-connected disabilities, and marked 
interference of employment has not been shown.  Therefore, 
his disability picture is contemplated by the rating schedule 
and no extraschedular referral is required. 

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), the United States Department of Veterans 
Affairs (VA) has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

The duty to notify is not applicable to the Board decision to 
vacate the October 21, 2008, decision.  The issue of vacatur 
is solely one of statutory interpretation.  See Smith v. 
Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal 
statute provides for payment of interest on past-due 
benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. 
denied, 537 U.S. 821 (2002).  

As a matter of law, Board decisions are to be based on the 
entire record in the proceeding and upon consideration of all 
evidence and material of record.  The Board may vacate an 
appellate decision at any time upon request of the Veteran or 
his representative, or on the Board's own motion, when a 
veteran has been denied due process of law or when benefits 
were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904(a) 
(2009).  Therefore, the VCAA is not applicable.

This remaining appeals decided here arise from the Veteran's 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No 
additional discussion of the duty to notify is therefore 
required.

VA also has a duty to assist a veteran in the development of 
the claims, which is not abrogated by the granting of service 
connection.  This duty includes assisting a veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.   

Here, complete service treatment records have been obtained, 
as well as VA outpatient treatment records.  The Veteran was 
afforded multiple VA examinations.  He declined the 
opportunity to testify before the Board.  Neither he nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

Vacatur of an October 21, 2008, decision of the Board, which 
denied an evaluation in excess of 10 percent for degenerative 
disc disease of the lumbar spine with bilateral radicular 
pain, is granted.

An initial evaluation in excess of 10 percent for 
degenerative disc disease of the lumbar spine with bilateral 
radicular pain, prior to September 17, 2007, is denied.

An initial evaluation of 40 percent for degenerative disc 
disease of the lumbar spine with bilateral radicular pain, 
from September 17, 2007, to August 13, 2009, is granted.

An initial evaluation of 20 percent for degenerative disc 
disease of the lumbar spine since August 13, 2009, is 
granted.

A separate initial evaluation of 10 percent for right lower 
extremity radicular pain is granted.


REMAND

Remand is required for compliance with VA's duties to notify 
and assist Veterans in substantiating their claims for 
benefits under the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Evaluation of Right Retropatellar Pain Syndrome

VA treatment records reflect continued complaints and care 
related to a right knee disability, including some 
indications of worsening.  As the Veteran has not been 
examined for purposes of evaluating the right knee since 
January 2007, a remand is required for examination.  Current 
findings are needed to ensure a full and fair adjudication of 
the issue.

Moreover, the evidence of record requires some clarification 
to fully identify all current manifestations of the service 
connected right knee disability.  The January 2007 
examination report refers to instability of the knee, but 
relates such to a possible meniscal injury.  It is unclear if 
this is part of the service connected right knee disability 
or not.  Such must be determined, as multiple diagnostic 
codes are potentially applicable to the disability, and the 
rating schedule permits simultaneous evaluation of knee 
disabilities under several diagnostic codes.

PFB

Service records demonstrate treatment for PFB on active duty.  
Although service records do not show chronic complaints were 
registered over the course of service, the Veteran has 
submitted photographs of his face and head which do show an 
irregular skin texture.  This may represent continued PFB, or 
residuals, such as scars.

Examination is required here to clearly identify any 
residuals of PFB or the presence of a current condition, and 
to obtain a medical opinion as to whether any current 
disability is at least as likely as not related to the in-
service treatment.

TDIU

When a veteran files a claim for increased rating, he is 
presumed to be seeking the highest possible evaluation, to 
include TDIU.  Roberson v. Principi, 251 F.3d 1378 (2001).  
Claims for TDIU must be considered where reasonably raised by 
the evidence of record.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).

Here, the Veteran has repeatedly stated that he has stopped 
working due to his low back disability.  The Board must infer 
a claim for the specific benefit of TDIU, and must consider 
such part of the claims for increased evaluation currently on 
appeal.

A remand of this issue is required to permit proper notice to 
the Veteran and development of necessary evidence.  Moreover, 
the issue of TDIU is inextricably intertwined with the 
additional issues being remanded.  It cannot be resolved 
until those issues have been fully adjudicated.

Accordingly, the case is REMANDED for the following actions:

1. Obtain updated treatment records from 
the VA Medical Center in Tampa, Florida, 
all associated clinics, and any other VA 
facility identified in the record or by 
the Veteran.

2.  Schedule an appropriate examination 
with respect to the Veteran's right knee.  
The claims folder must be reviewed in 
conjunction with the examination.  The 
examiner is asked to identify all current 
manifestations of the right knee 
disability, including all necessary 
testing.  The examiner is asked to 
describe all limitation of motion and the 
stability of the joint, and clearly state 
whether such are related to the service 
connected disorder.

3.  Schedule an appropriate examination 
with respect to PFB.  The claims folder 
must be reviewed in conjunction with the 
examination.  The examiner is asked to 
state whether a current diagnosis of PFB 
is warranted, or if there are any current 
residuals of such disorder.  The examiner 
is asked to opine as to whether it is at 
least as likely as not that any currently 
identified condition or residuals are 
related to in-service treatment for PFB.

4.  The RO should take appropriate action 
to develop and adjudicate an inferred 
claim of entitlement to TDIU, including 
the necessary duty process notice 
requirements.

5.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  

If any benefit sought remains denied, the 
RO should issue an appropriate SSOC and 
provide the Veteran and his representative 
the requisite time period to respond.  The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.  No action is required of the 
Veteran unless he is notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise him that 
the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for 
a comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical 
and appreciated.  He is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


